Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 1 of 18 Page ID
                                 #:3443
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 2 of 18 Page ID
                                 #:3444
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 3 of 18 Page ID
                                 #:3445
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 4 of 18 Page ID
                                 #:3446
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 5 of 18 Page ID
                                 #:3447
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 6 of 18 Page ID
                                 #:3448
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 7 of 18 Page ID
                                 #:3449
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 8 of 18 Page ID
                                 #:3450
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 9 of 18 Page ID
                                 #:3451
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 10 of 18 Page ID
                                  #:3452
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 11 of 18 Page ID
                                  #:3453
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 12 of 18 Page ID
                                  #:3454
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 13 of 18 Page ID
                                  #:3455
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 14 of 18 Page ID
                                  #:3456
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 15 of 18 Page ID
                                  #:3457
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 16 of 18 Page ID
                                  #:3458
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 17 of 18 Page ID
                                  #:3459
Case 8:19-cv-01998-JVS-JDE Document 37-2 Filed 10/21/19 Page 18 of 18 Page ID
                                  #:3460
